        Case 3:19-bk-31040                  Doc 8 Filed 04/03/19              Entered 04/03/19 13:07:13                   Desc Ch 7
                                                 First Mtg I/J POC            Page 1 of 2
Information to identify the case:
Debtor 1              Shelly Lynn Paul                                                  Social Security number or ITIN        xxx−xx−7874
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Douglas Anthony Paul                                              Social Security number or ITIN        xxx−xx−7422
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 4/2/19
Case number: 3:19−bk−31040                Case Assigned To: Guy R Humphrey


Official Form 309B (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                        12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Shelly Lynn Paul                                    Douglas Anthony Paul

2.      All other names used in the aka Shelly L Garrison
        last 8 years

3.     Address                               1519 Nicely Rd                                          1519 Nicely Rd
                                             Blanchester, OH 45107                                   Blanchester, OH 45107

4.     Debtor's attorney                     Shaun D Peterson                                       Contact phone (937) 382−0045
                                             Peterson Law Offices
       Name and address                      116 North Walnut Street                                Email: petersonlaw@cinci.rr.com
                                             Wilmington, OH 45177

5.     Bankruptcy trustee                    Erin C. Renneker                                       Contact phone 513−932−5792
                                             Harold Jarnicki and Associates
       Name and address                      576 Mound Court, Suite B                               Email: e_renneker@yahoo.com
                                             Lebanon, OH 45036
                                                                                                               For more information, see page 2 >
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                   page 1
         Case 3:19-bk-31040                     Doc 8 Filed 04/03/19                               Entered 04/03/19 13:07:13                                 Desc Ch 7
                                                     First Mtg I/J POC                             Page 2 of 2
Debtor Shelly Lynn Paul and Douglas Anthony Paul                                                                                               Case number 3:19−bk−31040
6. Bankruptcy clerk's office                 120 West Third Street                                                                   Hours open 9:00 am − 4:00 pm
                                             Dayton, OH 45402−1819                                                                   Monday through Friday
    Documents in this case may be
    filed at this address. You may                                                                                                   Contact phone (937)225−2516
    inspect all records filed in this case
    at this office or online
    at www.pacer.gov.                                                                                                                Date: 4/3/19
7. Meeting of creditors                      May 29, 2019 at 10:30 AM                                                                Location:

    Debtors must attend the meeting to       The meeting may be continued or adjourned to a later date. If so, the                   U.S. Bankruptcy Court, 120 West
    be questioned under oath. In a joint     date will be on the court docket. No unauthorized cellular phones,                      Third Street, Suite 309, Dayton,
    case, both spouses must attend.          cameras, recording devices, weapons, pagers or other portable
    Creditors may attend, but are not        electronic devices are permitted on the court's premises.                               OH 45402
    required to do so.

8. Presumption of abuse                                                                    The presumption of abuse does not arise.
    If the presumption of abuse arises, you may have the right to file a motion
    to dismiss the case under 11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.

9. Deadlines                                 File by the deadline to object to discharge or to challenge                             Filing deadline: 7/29/19
                                             whether certain debts are dischargeable:
    The bankruptcy clerk's office must       You must file a complaint:
    receive these documents and any
    required filing fee by the following      • if you assert that the debtor is not entitled to
    deadlines.                                  receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7), or
                                             • if you want to have a debt excepted from discharge
                                                under 11 U.S.C § 523(a)(2), (4) or (6).

                                             You must file a motion:
                                             • if you assert that the discharge should be denied
                                               under § 727(a)(8) or (9).

                                             Deadline for all creditors to file a proof of claim (except governmental units):                               Filing deadline: 6/11/19

                                             Deadline for governmental units to file a proof of claim:                                                      Filing deadline: 9/30/19

                                             Deadline for Rule 3001(c)(1) and (d) attachments to a Rule 3002(c)(7) claim:                                   Filing deadline: 7/31/19


                                             Deadlines for filing proof of claim:
                                             A proof of claim is a signed statement describing a creditor's claim. If you would like to electronically complete
                                             and file a Proof of Claim form, you may do so at the following web site: https://www.ohsb.uscourts.gov/epoc
                                             If you do not have access to a computer, or prefer to file the Proof of Claim manually, a Proof of Claim form can
                                             be obtained at www.ohsb.uscourts.gov If you do not file a proof of claim by the deadline, you might not be paid
                                             on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules that the
                                             debtor filed.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                             claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                             example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                             right to a jury trial.


                                             Deadline to object to exemptions:                                                       Filing deadline: 30 days after the
                                             The law permits debtors to keep certain property as exempt. If you                      conclusion of the meeting of creditors
                                             believe that the law does not authorize an exemption claimed, you
                                             may file an objection.

10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the deadlines in
                                              this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.
    address
11. Liquidation of the debtor's               The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's property that is not exempt. If the trustee can
                                              collect enough money, creditors may be paid some or all of the debts owed to them in the order specified by the Bankruptcy Code.
    property and payment of                   To ensure you receive any share of that money, you must file a proof of claim as described above.
    creditors' claims
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors.
                                              Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy clerk's office or online
                                              at www.pacer.gov. If you believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                              bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 9.

13. Abandonment                               Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon the request of any party in
                                              interest or upon the trustee's determination that there is no equity in the property for the benefit of unsecured creditors and that the
                                              property is burdensome. Further notice to creditors and other parties in interest is not required for the abandonment of any property
                                              unless a party in interest, before the conclusion of the § 341 meeting, files a request for further notice of abandonment with service of
                                              such notice on the trustee, or unless further notice is ordered by the court or required by the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic
Bankruptcy Noticing (EBN) service. EBN is reliable, fast, and efficient. Additional details and registration are available at:
https://bankruptcynotices.uscourts.gov
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                           page 2
